Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 6, 8, 13, 15, 19, 22, 24, 25, and 27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “Each of the plurality of individual apertures differs in a size and a shape from the sizes and shapes of the adjacent apertures” is not disclosed in the specification and qualifies as new matter. The specification only discloses having individual apertures differing in sizes from the sizes of adjacent apertures or having individual apertures differing in shapes from adjacent apertures but not having both.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 8, 13, 15, 22, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants admitted prior art (AAPA) in view of Tatebayashi (7788931) and Karafillis (8388308).
Regarding claims 1, 5, and 22, AAPA discloses a compressor bleed apparatus, comprising: a compressor (24, fig 1) comprising one or more rotors (32, fig 1) mounted for rotation about a central axis (A, fig 1) and enclosed in a compressor casing (28, fig 1); a bleed slot (70, fig 1) passing through the compressor casing; an outer wall (30, fig 1) defining, in cooperation with the compressor casing, a plenum (62, fig 1) surrounding the compressor casing; a single offtake pipe (64, fig 2) extending through the outer wall and communicating with the plenum, the outer wall having no other offtake pipes extending therethrough; and wherein the bleed slot comprises a plurality of individual apertures (72, fig 2) extending around the entire circumference of the compressor casing,  each of the plurality of individual apertures communicating with a local plenum volume and formed of a constant area shape (72, fig 2).
AAPA does not disclose wherein the plenum has a non-axisymmetric structure, with a first volume at a location distant and opposite from a circumferential location of the single offtake pipe and a second volume at locations near and surrounding the circumferential location of the single offtake pipe, the second volume being greater than the first volume and wherein the second volume is shaped to be indifferent to a direction of the rotation of the one or more rotors; each of the plurality of individual apertures communicating with a varying local plenum volume surrounding and in a vicinity of each of the plurality of individual apertures, wherein each of the plurality of individual apertures is disposed between adjacent apertures and each of the plurality of individual apertures differs in size and a shape from sizes and shapes of the adjacent apertures; wherein each different flow area of each of the plurality of individual apertures and the size and shape of each of the plurality of individual apertures are customized for the plenum to collectively achieve a desired static pressure uniformity and a desired mass flow rate uniformity around an entire circumference of the plenum, wherein the size of each of the plurality of individual apertures near the circumferential location of the single offtake pipe progressively increases from a first flow area to a second flow area, and wherein the shape of each of the plurality of the individual apertures is selected from the group consisting of a nozzle, diffuser, and a constant area shape.
Tatebayashi teaches a bleed slot with a plurality of non-axisymmetric individual apertures (comprised of apertures A, B, and C, fig 5, the plurality of individual apertures does not have to be every aperture around the bleed slot, so just including the first 3 apertures on one side of the offtake pipe meets the limitation), wherein the air bleed plenum (11, fig 5) is configured so that the volume of the plenum varies locally in directly proportion to the amount of air flowing through the plenum indifferent to a direction of the rotation of the one or more rotors (col 8, lines 10-22, the bleed air plenum area gradually increases in size from further away from the offtake pipe to close to the offtake pipe, therefore as more air enters the plenum the plenum size and volume increases proportionally), wherein each of the plurality of individual apertures is disposed between adjacent apertures and each of the plurality of individual apertures differs in a size (see difference in airflow through A, B, C, fig 5), from sized and shapes of the adjacent apertures (A, B, C, fig 5) wherein each different flow area of each of the plurality of individual apertures and the size of each of the plurality of different apertures are customized for the plenum to collectively achieve a desired static pressure uniformity and a desired mass flow rate uniformity (static pressure in a flow is made the most uniform by keeping the mass flow rate uniform, so therefore since the plenum and bleed ports are sized based on the amount of air flowing through them it would lead to a uniform mass flow rate and static pressure) around the entire circumference of the plenum, wherein the size of each of the plurality of individual apertures near the circumferential location of the single offtake pipe progressively increases from the first flow area to the second flow area (A, B, C, fig 5).

    PNG
    media_image1.png
    330
    372
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed plenum disclosed by AAPA by having the bleed plenum and bleed apertures be non-axisymmetric with the largest volume plenum volume and smallest aperture size at a location near the offtake pipe and a smaller volume and larger aperture size further away defined by the amount of air flowing through the bleed plenum based on the teachings of Tatebayashi. Doing so would decrease backpressure from the flow of the air (col 8, lines 33-51), as suggested by Tatebayashi. When this teaching is combined with AAPA, since AAPA has a single main offtake pipe with no offtake pipe across from it, the first volume at a location distant and opposite of the circumferential location of the single offtake pipe would have the smallest volume, while the second volume at a location closest to the offtake pipe would have the largest volume. The second volume would be shaped indifferent to a direction of the rotation of one or more of the rotors, and each of the plurality of individual apertures communicating would communicate with a varying local plenum as the volume of air is constantly changing in a vicinity of each of the plurality of individual apertures. Since the volume of air is the driving factor to adjust the size of the plenum, adjusting the size would work to achieve a static pressure uniformity by increasing flow efficiency.
Karafillis teaches wherein the bleed slot is configured as a plurality of individual apertures arrayed around the circumference of the compressor casing (col 3, lines 45-50), wherein each of the plurality of individual apertures has different shapes (181, fig 5, 183, fig 6) from the adjacent apertures (161, 162, 163, 164, fig 4 all have different slot shapes, therefore when combined with AAPA and Tatebayashi all the different individual apertures have different aperture shapes) and customized to achieve a desired static pressure uniformity and mass flow rate (col 3, lines 54-57, pressure losses are minimized when having a uniform static pressure and mass flow rate), the shape selected from the group of a nozzle (nozzle is simply a shape used to control fluid flow, thus Karafillis meets this limitation) and a diffusor (area increasing towards the exit, therefore would act as a diffusor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the individual bleed slots of AAPA by instead of having all the individual bleed slots having a constant area shape, having the shape of each of the plurality of apertures differ from the adjacent apertures by selecting from the shape of a nozzle and a diffusor. Doing so would allow design the bleed flow area in such a way to recover pressure losses associated with extraction (col 3, lines 54-57), as suggested by Karafillis.

Regarding claim 8, AAPA does not disclose wherein the outer wall incorporates an outward bulge near a circumferential location of the single offtake pipe.
Karafillis teaches bleed slot wherein outer wall (see annotated fig 4 below) incorporates an outward bulge (see annotated fig 4 below) near a circumferential location of an offtake pipe (see annotated fig 4 below)

    PNG
    media_image2.png
    330
    335
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer wall of AAPA by an outward bulge near the offtake pipe based on the teachings of Karafillis. One of ordinary skill in the art would recognize that putting a bulge before an offtake pipe would stabilize the flow by reducing flow discontinuities as it changes direction. 

Regarding claims 13, 24, and 27 AAPA discloses a compressor bleed apparatus, comprising: a compressor (24, fig 1) comprising: an upstream portion (32. Fig 1) having an axial-flow compressor, and a downstream portion (46, fig 2) having a centrifugal flow compressor; and one or more rotors (32, fig 1) mounted for rotation about a central axis (A, fig 1) and enclosed in a compressor casing (24, fig 1), the compressor casing having a main body (28, fig 1) and an outer skirt (30, fig 1); a bleed slot (70, fig 1) passing through the main body of the compressor casing, the bleed slot being between the upstream and downstream portions; an annular plenum (62, fig 1) defined by the main body, outer skirt, and a shroud assembly (58, fig 1) adjoining the compressor casing; a single offtake pipe (64, fig 2) communicating with the annular plenum, the single offtake pipe extending through the outer skirt, the outer skirt having no other offtake pipes extending therethrough; wherein the bleed slot comprises a plurality of individual apertures (72, fig 2) of a constant area shape.
AAPA does not disclose wherein the plenum has a non-axisymmetric structure, with a first volume at a location distant and opposite from a circumferential location of the single offtake pipe and a second volume at locations near and surrounding the circumferential location of the single offtake pipe, the second volume being greater than the first volume and wherein the second volume is shaped to be indifferent to a direction of the rotation of the one or more rotors; each of the plurality of individual apertures communicating with a varying local plenum volume surrounding and in a vicinity of each of the plurality of individual apertures, wherein each of the plurality of individual apertures is disposed between adjacent apertures and each of the plurality of individual apertures differs in size and a shape from sizes and shapes of the adjacent apertures; wherein each different flow area of each of the plurality of individual apertures and the size and shape of each of the plurality of individual apertures are customized for the plenum to collectively achieve a desired static pressure uniformity and a desired mass flow rate uniformity around an entire circumference of the plenum, wherein the size of each of the plurality of individual apertures near the circumferential location of the single offtake pipe progressively increases from the first flow area to the second flow area, and wherein the shape of each of the plurality of the individual apertures is selected from the group consisting of a nozzle, diffuser, and a constant area shape.
Tatebayashi teaches a bleed slot with a plurality of non-axisymmetric individual apertures (comprised of apertures A, B, and C, fig 5, the plurality of individual apertures does not have to be every aperture around the bleed slot, so just including the first 3 apertures on one side of the offtake pipe meets the limitation), wherein the air bleed plenum (11, fig 5) is configured so that the volume of the plenum varies locally in directly proportion to the amount of air flowing through the plenum indifferent to a direction of the rotation of the one or more rotors (col 8, lines 10-22, the bleed air plenum area gradually increases in size from further away from the offtake pipe to close to the offtake pipe, therefore as more air enters the plenum the plenum size and volume increases proportionally), wherein each of the plurality of individual apertures is disposed between adjacent apertures and each of the plurality of individual apertures differs in a size (see difference in airflow through A, B, C, fig 5), from sized and shapes of the adjacent apertures (A, B, C, fig 5) wherein each different flow area of each of the plurality of individual apertures and the size of each of the plurality of different apertures are customized for the plenum to collectively achieve a desired static pressure uniformity and a desired mass flow rate uniformity (static pressure in a flow is made the most uniform by keeping the mass flow rate uniform, so therefore since the plenum and bleed ports are sized based on the amount of air flowing through them it would lead to a uniform mass flow rate and static pressure) around the entire circumference of the plenum, wherein the size of each of the plurality of individual apertures near the circumferential location of the single offtake pipe progressively increases from the first flow area to the second flow area (A, B, C, fig 5).

    PNG
    media_image1.png
    330
    372
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed plenum disclosed by AAPA by having the bleed plenum and bleed apertures be non-axisymmetric with the largest volume plenum volume and smallest aperture size at a location near the offtake pipe and a smaller volume and larger aperture size further away defined by the amount of air flowing through the bleed plenum based on the teachings of Tatebayashi. Doing so would decrease backpressure from the flow of the air (col 8, lines 33-51), as suggested by Tatebayashi. When this teaching is combined with AAPA, since AAPA has a single main offtake pipe with no offtake pipe across from it, the first volume at a location distant and opposite of the circumferential location of the single offtake pipe would have the smallest volume, while the second volume at a location closest to the offtake pipe would have the largest volume. The second volume would be shaped indifferent to a direction of the rotation of one or more of the rotors, and each of the plurality of individual apertures communicating would communicate with a varying local plenum as the volume of air is constantly changing in a vicinity of each of the plurality of individual apertures. Since the volume of air is the driving factor to adjust the size of the plenum, adjusting the size would work to achieve a static pressure uniformity by increasing flow efficiency.
Karafillis teaches wherein the bleed slot is configured as a plurality of individual apertures arrayed around the circumference of the compressor casing (col 3, lines 45-50), wherein each of the plurality of individual apertures has different shapes (181, fig 5, 183, fig 6) from the adjacent apertures (161, 162, 163, 164, fig 4 all have different slot shapes, therefore when combined with AAPA and Tatebayashi all the different individual apertures have different aperture shapes) and customized to achieve a desired static pressure uniformity and mass flow rate (col 3, lines 54-57, pressure losses are minimized when having a uniform static pressure and mass flow rate), the shape selected from the group of a nozzle (nozzle is simply a shape used to control fluid flow, thus Karafillis meets this limitation) and a diffusor (area increasing towards the exit, therefore would act as a diffusor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the individual bleed slots of AAPA by instead of having all the individual bleed slots having a constant area shape, having the shape of each of the plurality of apertures differ from the adjacent apertures by selecting from the shape of a nozzle and a diffusor. Doing so would allow design the bleed flow area in such a way to recover pressure losses associated with extraction (col 3, lines 54-57), as suggested by Karafillis.

Regarding claim 15, AAPA discloses a method of bleeding air a compressor (24, fig 1) comprising one or more rotors (32, fig 1) mounted for rotation about a central axis (A, fig 1) and enclosed in a compressor casing (28, fig 2), the method comprising: bleeding air from the compressor casing into a plenum surrounding the compressor casing through a plurality of individual apertures (72, fig 2) and subsequently into a single offtake pipe (64, fig 2) communicating with the plenum, the single offtake pipe extending through an outer wall (30, fig 2), the outer wall defining, in cooperation with the compressor casing, the plenum, the outer wall having no other offtake pipes extending therethrough.
AAPA does not disclose wherein the plenum has a non-axisymmetric structure, with a first volume at a location distant and opposite from a circumferential location of the single offtake pipe and a second volume at locations near and surrounding the circumferential location of the single offtake pipe, the second volume being greater than the first volume and wherein the second volume is shaped to be indifferent to a direction of the rotation of the one or more rotors; each of the plurality of individual apertures communicating with a varying local plenum volume surrounding and in a vicinity of each of the plurality of individual apertures, wherein each of the plurality of individual apertures is disposed between adjacent apertures and each of the plurality of individual apertures differs in size and a shape from sizes and shapes of the adjacent apertures; wherein each different flow area of each of the plurality of individual apertures and the size and shape of each of the plurality of individual apertures are customized for the plenum to collectively achieve a desired static pressure uniformity and a desired mass flow rate uniformity around an entire circumference of the plenum.
Tatebayashi teaches a bleed slot with a plurality of non-axisymmetric individual apertures (comprised of apertures A, B, and C, fig 5, the plurality of individual apertures does not have to be every aperture around the bleed slot, so just including the first 3 apertures on one side of the offtake pipe meets the limitation), wherein the air bleed plenum (11, fig 5) is configured so that the volume of the plenum varies locally in directly proportion to the amount of air flowing through the plenum indifferent to a direction of the rotation of the one or more rotors (col 8, lines 10-22, the bleed air plenum area gradually increases in size from further away from the offtake pipe to close to the offtake pipe, therefore as more air enters the plenum the plenum size and volume increases proportionally), wherein each of the plurality of individual apertures is disposed between adjacent apertures and each of the plurality of individual apertures differs in a size (see difference in airflow through A, B, C, fig 5), from sized and shapes of the adjacent apertures (A, B, C, fig 5) wherein each different flow area of each of the plurality of individual apertures and the size of each of the plurality of different apertures are customized for the plenum to collectively achieve a desired static pressure uniformity and a desired mass flow rate uniformity (static pressure in a flow is made the most uniform by keeping the mass flow rate uniform, so therefore since the plenum and bleed ports are sized based on the amount of air flowing through them it would lead to a uniform mass flow rate and static pressure) around the entire circumference of the plenum, wherein the size of each of the plurality of individual apertures near the circumferential location of the single offtake pipe progressively increases from the first flow area to the second flow area (A, B, C, fig 5).

    PNG
    media_image1.png
    330
    372
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed plenum disclosed by AAPA by having the bleed plenum and bleed apertures be non-axisymmetric with the largest volume plenum volume and smallest aperture size at a location near the offtake pipe and a smaller volume and larger aperture size further away defined by the amount of air flowing through the bleed plenum based on the teachings of Tatebayashi. Doing so would decrease backpressure from the flow of the air (col 8, lines 33-51), as suggested by Tatebayashi. When this teaching is combined with AAPA, since AAPA has a single main offtake pipe with no offtake pipe across from it, the first volume at a location distant and opposite of the circumferential location of the single offtake pipe would have the smallest volume, while the second volume at a location closest to the offtake pipe would have the largest volume. The second volume would be shaped indifferent to a direction of the rotation of one or more of the rotors, and each of the plurality of individual apertures communicating would communicate with a varying local plenum as the volume of air is constantly changing in a vicinity of each of the plurality of individual apertures. Since the volume of air is the driving factor to adjust the size of the plenum, adjusting the size would work to achieve a static pressure uniformity by increasing flow efficiency.
Karafillis teaches wherein the bleed slot is configured as a plurality of individual apertures arrayed around the circumference of the compressor casing (col 3, lines 45-50), wherein each of the plurality of individual apertures has different shapes (181, fig 5, 183, fig 6) from the adjacent apertures (161, 162, 163, 164, fig 4 all have different slot shapes, therefore when combined with AAPA and Tatebayashi all the different individual apertures have different aperture shapes) and customized to achieve a desired static pressure uniformity and mass flow rate (col 3, lines 54-57, pressure losses are minimized when having a uniform static pressure and mass flow rate), the shape selected from the group of a nozzle (nozzle is simply a shape used to control fluid flow, thus Karafillis meets this limitation) and a diffusor (area increasing towards the exit, therefore would act as a diffusor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the individual bleed slots of AAPA by instead of having all the individual bleed slots having a constant area shape, having the shape of each of the plurality of apertures differ from the adjacent apertures by selecting from the shape of a nozzle and a diffusor. Doing so would allow design the bleed flow area in such a way to recover pressure losses associated with extraction (col 3, lines 54-57), as suggested by Karafillis.

Claims 6, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Tatebayashi and Karafillis, as applied to claims 1, 13, and 15 above, further in view of McGreehan (5209633).
Regarding claims 6, 19, and 25, AAPA does not disclose wherein at least one of the plurality individual apertures has a flow area which increases or decreases in a direction from an inlet of the individual aperture to an outlet of the individual aperture.
McGreehan teaches a compressor housing wherein an individual bleed aperture has a flow area which decreases in a direction from an inlet of the individual aperture to an outlet of the individual aperture (figure below).

    PNG
    media_image3.png
    304
    793
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed slots disclosed by Ronan by having them increase in area from the inlet to the outlet based on the teachings of McGreehan. Doing so would decrease the energy lost in the bleed flow (col 4, lines 6-12), as suggested by McGreehan.

Response to Arguments
Applicant’s arguments, see Applicants arguments, filed 4/28/2022, with respect to the rejection(s) of claim(s) 1, 13, and 15 under U.S.C. 103 that the Rejection under Ronan, Tatebayashi, and Walker does not teach the newly claimed limitations have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicants admitted prior art, Tatebayashi, and Karafillis.
Applicants arguments, see applicants’ arguments, filed 4/28/2022 with respect to Tatebayashi not teaching a uniform static pressure distribution has been fully considered but is not persuasive. As mentioned during the interview, backpressure is not the same as static pressure distribution. Backpressure is referring to how much force it takes to receive air from the bleed slot and plenum areas further away from the offtake pipe. Tatebayashi accounts for this by modifying the flow area of the bleed slots and plenum accounting for this change in back pressure, which leads to a more constant static pressure and mass flow rate as mentioned during the interview.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN V MEILLER/Examiner, Art Unit 3741  
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741